Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s response filed 5/6/22. Claims 8, 10-13 and 16-18 are pending with claims 8, 13 and 16 in independent form.

Allowable Subject Matter
Claims 8, 10-13 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s incorporation of previously allowable subject matter into independent claims has overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 8 and all its dependencies, A method, comprising: generating, by a processor, a codebook, wherein the codebook comprises a table of different N bits of data and M bit code words for each one of the different N bits of data, wherein the M bit code words each comprise an approximately equal number of ones and zeros, wherein the N bits and the M bits are binary; receiving, by the processor, a selection of data from the table; identifying, by the processor, an M bit code word from the table based on the selection of data; and printing, by the processor, a reflection and inversion invariant code that represents the M bit code word, wherein the reflection and inversion invariant code comprises a dot in a first position or in a second position. With respect to claim 13 and all its dependencies, A method, comprising: Page 2PATENT Atty. Dkt. No. 85921999 scanning, by a processor, a reflection and inversion invariant code, wherein the reflection and inversion invariant code is decoded to provide identical information when read in any direction or orientation; decoding, by the processor, the reflection and inversion invariant code into a canonical code word having an approximately equal number of ones and zeros; identifying, by the processor, a data associated with the canonical code word; and translating, by the processor, the canonical code word into a non- canonical code word before the identifying. With respect to claim 16 and all its dependencies, A method, comprising: generating, by a processor, a codebook, wherein the codebook comprises a table of different N bits of data and M bit code words for each one of the different N bits of data, wherein the M bit code words each comprise an approximately equal number of ones and zeros, wherein the N bits and the M bits are binary; receiving, by the processor, a selection of data from the table; identifying, by the processor, an M bit code word from the table based on the selection of data; and printing, by the processor, a reflection and inversion invariant code that represents the M bit code word, wherein the reflection and inversion invariant code is printed in three dimensions on an object. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH